TARGET ASSET ALLOCATION FUNDS Target Conservative Allocation Fund Target Moderate Allocation Fund Target Growth Allocation Fund Supplement dated December 16, 2009 to the Prospectus dated October 1, 2009 I.The Summary/Tax Information section of the Prospectus for each of the Target Asset Allocation Funds is hereby deleted and replaced with the following: Dividends, Capital Gains and Taxes. The Fund's distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. II.The chart contained in theFund Distributions and Tax Issues/Distributions section of the Prospectus is hereby deleted and replaced with the following: Fund Dividends Declared and Paid Conservative Allocation Fund dividends of net investment income - annually; net capital gains – annually Moderate Allocation Fund dividends of net investment income - annually; net capital gains – annually Growth Allocation Fund dividends of net investment income - annually; net capital gains - annually LR320
